PER CURIAM.
The issues of additional assessments of income taxes here involved turned upon the validity of family partnerships or joint ventures attempted to be created by the parties; we reversed such assessments and remanded the proceedings in Dyer V. C. I. R., 2 Cir., 211 F.2d 500, 506, for absence of an explicit finding of a “lack of a good faith intention” on the part of the several women involved to join in the present conduct of *176the enterprise. On remand the Tax Court did make just that finding as to each of the five women involved in the five cases, and there is now no doubt as to the validity of the assessments. We did not require the trial judge to take further evidence, and his subordinate findings show that he has always known which of the governing agreements the ladies had failed to read. Thus he was in no manner misled by any confusion in reference thereto in our opinions, and his findings are far from clearly erroneous.
Affirmed.